FILED
                                                       COURT OF APPEALS DIV I
                                                        STATE OF WASIIINGTOM
                                                        2018 OCT 22 AM 8:55

  IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

IN THE MATTER OF THE                                No. 77959-1-1
PERSONAL RESTRAINT OF:

JOSHUA CAIN KELLERMAN,
                                                    UNPUBLISHED OPINION

                              Petitioner.           FILED: October 22, 2018

         Per Curiam. In September 2013, Kellerman pleaded guilty to three counts of

felony violation of a no contact order in Whatcom County Superior Court Cause No.

13-1-100849-4. He filed a personal restraint petition, contending that the court

imposed a sentence that exceeds the five-year statutory maximum on his

convictions. See RCW 26.50.110(5), RCW 9A.20.021(1)(c). The State concedes

error.

         We accept the State's concession that the trial court exceeded its authority in

sentencing Kellerman to a twelve-month term of community custody in addition to a

60-month term of confinement. Because the trial court sentenced Kellerman to a

term of confinement that is equal to the statutory maximum for the offense, the court

was required under RCW 9.94A.701(9)to reduce his term of community custody to

zero. See State v. Boyd, 174 Wn.2d 470, 275 P.3d 321 (2012); see also State v.

Winborne, 167 Wn. App. 320, 329, 273 P.3d 454.

         Accordingly, we grant Kellerman's petition and remand to the trial court to

amend the community custody term consistent with RCW 9.94A.701(9).
No. 77959-1-1/2


                  For the court:



                                   ira,f4ii,j   047




                             2